JUDGE, J.
The reward offered was for the delivery of the saddle and the detection of the thief, and not to induce a confession of guilt from the prisoner, who was not even suspected of being the guilty party. The confession was voluntarily made, without the appliances of hope or fear, by any other person, and the circuit court did not err in permitting it-to be introduced as evidence. Nor did the court err in its charge given to the jury, that they must take the confession in connection with the other evidence in the case, and give it such weight as they might think it entitled to.
. The court sentenced the prisoner to three months’ hard labor for the county of Wilcox, and then imposed additional hard labor for the county for a term sufficient to cover all' costs and officers’ fees in the case, allowing not exceeding forty cents per diem for the additional labor imposed. This was in strict conformity to section 4061 of the Revised Code, if the costs were not presently paid. It does not appear from the record that the costs were, or were not paid; and, as to this question, in the absence of an objection in the court below, we must presume in favor of the correctness of the sentence.
It was not necessary, as is contended, that the court should have prescribed the precise number of days for the additional labor. The costs were to be taxed by the clerk, for which the labor of the prisoner was to pay, at a compensation therefor of not exceeding forty cents per diem. This was sufficiently certain. Let the judgment be affirmed.